Case 0:21-cr-60067-AHS Document 22 Entered on FLSD Docket 04/13/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 21-cr-60067-AHS-1

  UNITED STATES OF AMERICA
                   Plaintiff,
  v.
  PAUL NICHOLAS MILLER,
                   Defendant.
  _________________________________/

                                     NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that Michael B. Cohen, of Michael B. Cohen PA, 6400 North

       Andrews Avenue, Suite 505, Fort Lauderdale, FL, 33309, hereby enters his appearance for

       Defendant, PAUL NICHOLAS MILLER, and requests that copies of all further pleadings and

       discovery papers in this matter be served on the undersigned.

       Dated: April 13, 2021.

                                                   Respectfully submitted,

                                                   Michael B. Cohen
                                                   Michael B. Cohen, Esq.
                                                   Florida Bar No: 210196
                                                   6400 North Andrews Ave., Ste 505
                                                   Fort Lauderdale, Florida 33309
                                                   Ph (954) 928-0059
                                                   Email: micheal@mcohenlaw.com
                                                   Email: eservice@mcohenlaw.com




                                                     1
